UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 13-7237


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DEVON RAYMUS STURDIVANT,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:06-cr-00194-RJC-1; 3:12-cv-
00496-RJC)


Submitted: June 30, 2017                                          Decided: July 14, 2017


Before MOTZ, KING, and AGEE, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam opinion.


Devon Raymus Sturdivant, Appellant Pro Se. Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina; Gretchen C. F. Shappert, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Devon Raymus Sturdivant filed a pro se 28 U.S.C. § 2255 (2012) motion seeking

relief from his sentence. Subsequently, Sturdivant, through counsel, filed a supplement

in which he also sought relief from his sentence under 28 U.S.C. § 2241 (2012) and

through petitions for writ of error coram nobis and audita querela. The district court

denied relief. Sturdivant appeals.

       With respect to the denial of relief under § 2255, the district court’s order is not

appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85. We have independently

reviewed the record and conclude that Sturdivant has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss this portion of the appeal.

       The district court also denied relief under § 2241 and denied Sturdivant’s petitions

for writ of error coram nobis and audita querela. With respect to this portion of the

district court’s order, we have reviewed the record and find no reversible error.

                                             2
Accordingly, we affirm for the reasons stated by the district court. United States v.

Sturdivant, Nos. 3:06-cr-00194-RCJ-1; 3:12-cv-00496-RJC (W.D.N.C. June 6, 2013).

      We deny the motion to redact sensitive information and dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                  DISMISSED IN PART;
                                                                   AFFIRMED IN PART




                                            3